
























VALLEY NATIONAL BANCORP


BENEFIT EQUALIZATION PLAN


Amended and Restated Effective as of January 1, 2014





    
84967688.4

--------------------------------------------------------------------------------




VALLEY NATIONAL BANCORP
BENEFIT EQUALIZATION PLAN






Valley National Bancorp hereby amends and restates the Valley National Bancorp
Benefit Equalization Plan (the “Plan”) in its entirety effective January 1,
2014. The terms of this Plan are applicable only to Participants who are in the
employ of the Company on or after January 1, 2009. This amendment and
restatement is intended to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
The purpose of this Plan is to attract and retain certain key officers by
permitting them to enter into agreements with the Company which will provide for
the payment of a supplemental benefit on retirement, Disability, death or a
Change in Control.
The Plan is intended to constitute an excess benefit plan under Section 3(36) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), with
respect to that portion of the Plan which provides benefits in excess of Section
415 of the Code, and an unfunded pension plan maintained primarily for a select
group of management or highly compensated employees with respect to all other
benefits provided hereunder. The Plan makes-up the amount of the accrued
benefits which cannot be provided under the Valley National Bank Pension Plan
(the “Pension Plan”) as a result of the limitations under Section 401(a)(17) of
the Code on the amount of compensation which can be taken into account under a
qualified plan and the limitation under Section 415 of the Code on the amount of
benefits which can be paid from a qualified plan. The Plan is not a qualified
plan under the Code and benefits are paid directly by the Company out of its
general assets.
    

84967688.4

--------------------------------------------------------------------------------




ARTICLE I
Definitions
1.1    “Average Annual Compensation” shall mean the Participant’s highest
average annual Compensation averaged over the five (5) highest calendar years
with the Company, provided, however, that calendar years after 2014 shall not be
taken into account for this purpose.
1.2    “Average Social Security Limit” shall mean one-twelfth of the average
annual amount of wages covered under the Federal Insurance Contribution Act
during the period of calendar years ending with the first year preceding such
calculation date and starting with the later of the 35th year preceding such
date or the year 1959. The Average Social Security Limit in effect for the 2013
Plan Year shall remain in effect and shall neither increase nor decrease for any
future Plan Years.
1.3    “BEP Benefit” means the annual retirement benefit payable pursuant to the
terms of this Plan.
1.4    “Board of Directors” means the Board of Directors of Valley National
Bancorp.
1.5    “Change in Control” means any of the following events, provided that such
event constitutes a “change in control” under Section 409A of the Code: (i) when
Valley National Bancorp (“Valley”) or a Subsidiary acquires actual knowledge
that any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act), other than an affiliate of Valley or a Subsidiary or an employee
benefit plan established or maintained by Valley, a Subsidiary or any of their
respective affiliates, is or becomes the beneficial owner (as defined in Rule
13d-3 of the Exchange Act) directly or indirectly, of securities of Valley
representing more than twenty-five percent (25%)

2
84967688.4

--------------------------------------------------------------------------------




of the combined voting power of Valley’s then outstanding securities (a “Control
Person”), (ii) upon the first purchase of Valley’s common stock pursuant to a
tender or exchange offer (other than a tender or exchange offer made by Valley,
a Subsidiary or an employee benefit plan established or maintained by Valley, a
Subsidiary or any of their respective affiliates), (iii) the consummation of (A)
a transaction, other than a Non-Control Transaction, pursuant to which Valley is
merged with or into, or is consolidated with, or becomes the subsidiary of
another corporation, (B) a sale or disposition of all or substantially all of
Valley’s assets or (C) a plan of liquidation or dissolution of Valley, (iv) if
during any period of two (2) consecutive years, individuals (the “Continuing
Directors”) who, at the beginning of such period constitute the Board, cease for
any reason to constitute at least 60% thereof or, following a Non-Control
Transaction, 60% of the board of directors of the Surviving Corporation;
provided that any individual whose election or nomination for election as a
member of the Board (or, following a Non-Control Transaction, the board of
directors of the Surviving Corporation) was approved by a vote of at least
two-thirds of the Continuing Directors then in office shall be considered a
Continuing Director, or (v) upon a sale of (A) common stock of the Valley
National Bank, a Subsidiary (the “Bank”), if after such sale any person (as such
term is used in Section 13(d) and 14(d)(2) of the Exchange Act) other than
Valley, an employee benefit plan established or maintained by Valley or a
Subsidiary, or an affiliate of Valley or a Subsidiary, owns a majority of the
Bank’s common stock or (B) all or substantially all of the Bank’s assets (other
than in the ordinary course of business). No person shall be considered a
Control Person for purposes of clause (i) above if (A) such person is or becomes
the beneficial owner, directly or indirectly, of more than ten percent (10%) but
less than twenty-five percent (25%) of the combined voting power of Valley’s
then outstanding securities if the acquisition of all voting securities in
excess of ten percent (10%) was approved in advance by a majority of the
Continuing Directors

3
84967688.4

--------------------------------------------------------------------------------




then in office or (B) such person acquires in excess of ten percent (10%) of the
combined voting power of Valley’s then outstanding voting securities in
violation of law and by order of a court of competent jurisdiction, settlement
or otherwise, disposes or is required to dispose of all securities acquired in
violation of law. For purposes of this paragraph: (I) Valley will be deemed to
have become a subsidiary of another corporation if any other corporation (which
term shall include, in addition to a corporation, a limited liability company,
partnership, trust, or other organization) owns, directly or indirectly, 50
percent or more of the total combined outstanding voting power of all classes of
stock of Valley or any successor to Valley; (II) “Non-Control Transaction” means
a transaction in which Valley is merged with or into, or is consolidated with,
or becomes the subsidiary of another corporation pursuant to a definitive
agreement providing that at least 60% of the directors of the Surviving
Corporation immediately after the transaction are persons who were directors of
Valley on the day before the first public announcement relating to the
transaction; (III) the “Surviving Corporation” in a transaction in which Valley
becomes the subsidiary of another corporation is the ultimate parent entity of
Valley or Valley’s successor; (IV) the “Surviving Corporation” in any other
transaction pursuant to which Valley is merged with or into another corporation
is the surviving or resulting corporation in the merger or consolidation; and
(V) the capitalized term “Subsidiary” means any corporation in an unbroken chain
of corporations, beginning with Valley, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.
1.6    “Company” means Valley National Bancorp, Valley National Bank, any
successors thereto, and any of the Company’s subsidiaries which adopts the Plan
with the consent of the Board of Directors.

4
84967688.4

--------------------------------------------------------------------------------




1.7    “Compensation” shall mean Participants’ annual rate of base earnings paid
to them for each calendar year effective as of each January 1. For the 2014
calendar year, Compensation shall mean Participants’ annual rate of base earning
paid to them as of December 31, 2013. In addition, Compensation shall include
all cash bonus awards to Participants in a given calendar year, regardless of
when such bonus awards are paid out; provided however, that such bonus awards
shall exclude any amount of a bonus award which has been clawed back under the
Company’s claw back policy.
1.8    “Compensation Committee” means the Human Resources and Compensation
Committee of the Board of Directors.
1.9    “Disability” or “Disabled” shall mean, with respect to a Participant,
that the Participant has become mentally or physically disabled such that the
Participant is, or is reasonably expected to be, unable to perform the usual and
customary duties of the Participant’s position for a period of long and
continued duration. For this purpose, the determination of a Participant’s
Disability shall be determined by the Compensation Committee, in its sole but
reasonable discretion. The Compensation Committee shall consult with one
physician of its choosing and one physician of the subject Participant’s
choosing in helping it to determine the existence and extent of the
Participant’s Disability.
1.10    “Effective Date” of this amendment and restatement shall mean November
21, 2013.
1.11    “Eligible Employee” means an officer employed by the Company who is a
participant in the Pension Plan and whose Compensation exceeds the limit on
compensation under Section 401(a)(17) of the Code.
1.12    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

5
84967688.4

--------------------------------------------------------------------------------




1.13    “Normal Retirement Date” means the Normal Retirement Date as defined in
the Pension Plan.
1.14    “Participant” means an Eligible Employee who becomes a Participant
pursuant to Article II.
1.15    “Participation Agreement” means the written agreement between the
Company and the Participant setting forth certain provisions related to the
Plan, incorporating the terms and conditions of the Plan and authorizing an
Eligible Employee’s participation in the Plan.
1.16    “Payment Election” means the Participant’s election as to the time and
form of payment of such Participant’s BEP Benefit upon a Termination from
Employment.
1.17    “Pension Plan” means the Valley National Bank Pension Plan.
1.18    “Pension Plan Benefit” means the annual retirement benefit payable to or
on account of a Participant from the Pension Plan.
1.19    “Plan” means this Valley National Bancorp Benefit Equalization Plan, as
set forth herein, as amended from time to time.
1.20    “Plan Administrator” means the Valley National Bancorp or any committee
designated by the Board of Directors.
1.21    “Plan Year” means each twelve (12) consecutive month period commencing
each January 1 and ending on the following December 31.
1.22    “Separation from Service” shall occur when the Participant dies,
retires, or otherwise has a Termination from Employment (as defined under
Section 409A of the Code) with the Company.
1.23    “Years of Credited Service” means years of Credited Service as defined
in the Pension Plan. Notwithstanding the foregoing, no Years of Credited Service
shall be credited

6
84967688.4

--------------------------------------------------------------------------------




to any Participant after December 31, 2013. Furthermore, Years of Credited
Service shall be calculated as provided in the Pension Plan in existence on
December 31, 2013, except that additional Years of Credited Service not
calculated under the Pension Plan shall be added under the following provisos,
so long as the aggregate number of Years of Credited Service for any such
Participant does not exceed forty (40); (i) a Participant who served as a chief
executive officer of a bank that the Company acquired after 1990 and who became
an executive vice president of the Company upon the acquisition of said bank,
shall be credited with additional Years of Credited Service equal to 25% of the
number of years such Participant served as the acquired bank’s chief executive
officer, rounded up to the next whole year, not in excess of two (2) Years of
Credited Service; (ii) a Participant who has a date of hire with the Company on
or before December 31, 1977, and who is an executive vice president on February
20, 2009, shall be credited with an additional five (5) Years of Credited
Service; and (iii) with respect to a Participant who is a party to a change in
control agreement with the Company on December 31, 2013, if a Change in Control
occurs after December 31, 2013 and the effective date of such Participant’s
termination of employment without Cause or resignation for Good Reason occurs
during the Contract Period, such Participant shall be credited with an
additional number of Years of Credited Service (not to exceed three (3) years)
equal to the additional number of Years of Credited Service that the Participant
was entitled to receive under the change in control agreement if Years of
Credited Service had not ceased to be credited after December 31, 2013 (for
purposes of this proviso (iii), the terms “Cause”, “Good Reason” and “Contract
Period” have the meanings set forth in the Participant’s change in control
agreement with the Company in effect on December 31, 2013).
1.24    “Years of Continuous Service” means years of Continuous Service as
defined in the Pension Plan. Notwithstanding the foregoing, a Participant who
served as a chief executive

7
84967688.4

--------------------------------------------------------------------------------




officer of a bank that the Company acquired after 1990 and who became an
executive vice president of the Company upon the acquisition of said bank, shall
be credited with additional Years of Continuous Service equal to 25% of the
number of years such Participant served as the acquired bank’s chief executive
officer, rounded up to the next whole year, not in excess of 2 years.
1.25    Any defined term which is not set forth in Article I of this Plan, shall
be defined pursuant to the terms of the Pension Plan.
1.26    For purposes of this Plan, unless the context requires otherwise, the
masculine includes the feminine, the singular the plural, and vice-versa. Any
reference to a “Section” or “Article” shall mean the indicated section or
article of this Plan unless otherwise specified.


ARTICLE II
Participation
Any Eligible Employee who was a Participant in this Plan on the day prior to the
date the Board of Directors adopts this amendment and restatement shall remain a
Participant herein. Each other Eligible Employee shall become a Participant on
the first day of the month following appointment to the Plan by the Compensation
Committee and execution of a Participation Agreement. The Compensation Committee
shall, in its sole and absolute discretion, select which Eligible Employees
shall be appointed as Participants. The decision of the Compensation Committee
shall be conclusive and binding on all persons. A Participant shall remain a
Participant hereunder until the later of the Participant’s Separation from
Service or the date the Participant is no longer entitled to benefits under the
Plan. Notwithstanding anything to the contrary above, no Eligible Employee shall
become a Participant after December 31, 2013.
    



8
84967688.4

--------------------------------------------------------------------------------








ARTICLE III
BEP Benefit
3.1    Amount of BEP Benefit. Each Participant who qualifies for a normal,
early, disability or deferred retirement benefit under the Pension Plan, or who
has completed at least five Years of Continuous Service under the Pension Plan
and is entitled to an immediately distributable benefit from the Pension Plan,
shall be entitled to a BEP Benefit equal to (a) minus (b) as follows:
(a)    The sum of:


(i)
.75% of the Participant’s Average Annual Compensation not in excess of such
Participant’s Average Social Security Limit multiplied by such Participant’s
Years of Credited Service up to 40; plus



(ii)
1.25% of the Participant’s Average Annual Compensation in excess of such
Participant’s Average Social Security Limit multiplied by such Participant’s
Years of Credited Service up to 40, expressed as a straight life annuity with no
ancillary benefits;

    
minus


(b)    the Participant’s Pension Plan Benefit expressed as a straight life
annuity with no ancillary benefits.


The amount calculated pursuant to Section 3.1(a) shall be adjusted as set forth
in the Pension Plan for any Participant who is entitled to an early or
disability retirement benefit under the Pension Plan. The amount calculated
pursuant Section 3.1(a) shall be further adjusted in accordance with the
assumptions presented in Appendix A of this Plan if the Participant has deferred
retirement beyond the April 1st following the year in which he or she attains
age 70 ½. A Participant who terminates employment prior to age 65, shall be
entitled to an unreduced BEP Benefit if the sum

9
84967688.4

--------------------------------------------------------------------------------




of such Participant’s age and Years of Credited Service as of such termination
date equals or exceeds 80. A Participant’s unreduced BEP Benefit shall commence
in accordance with Section 6.2.
Notwithstanding anything to the contrary herein or elsewhere in the Plan, all
BEP Benefits of Participants shall be frozen as of December 31, 2013 and shall
not increase on or after January 1, 2014, except as provided in Section 1.1 with
respect to bonus awards for 2013 that are paid in 2014 and in Section 1.23 with
respect to additional Years of Credited Service for certain Participants.
3.2    Benefits Upon Reemployment. If a Participant is rehired after commencing
payment of such Participant’s BEP Benefit, payments shall continue during such
period of reemployment. The BEP Benefit payable to a Participant after a
subsequent Separation from Service shall be the additional benefits computed in
accordance with Section 3.1 of the Plan insofar as additional employment
entitles the Participant to additional benefits.
    
ARTICLE IV
Vesting
A Participant shall be fully vested in such Participant’s BEP Benefit: provided,
however, that the Participant’s rights to benefits under this Plan shall be
forfeited under the following circumstances: (i) the Participant’s employment
with the Company is terminated on account of an act of fraud, larceny,
misappropriation or embezzlement committed against the Company; or (ii) the
Participant’s employment with the Company is terminated for any reason,
voluntarily or involuntarily. Notwithstanding the foregoing, the Participant’s
right to benefits under this Plan shall not be forfeited under clause (ii) above
if a Participant’s employment terminates (voluntarily or involuntarily) (A) as a
result of the Participant’s death or Disability, or (B) on or after the earlier
of

10
84967688.4

--------------------------------------------------------------------------------




the Participant’s attainment of age 55 or completion of 25 Years of Continuous
Service, or (C) after a Change in Control.


ARTICLE V
Death Benefits
5.1     Preretirement Survivor Annuity. In the event that a vested Participant
is married and dies before commencing payment of such Participant’s BEP Benefit,
the Participant’s spouse may be entitled to a Preretirement Survivor Annuity. If
the Participant is actively employed on such Participant’s date of death, the
Preretirement Survivor Annuity is payable for the spouse’s life and equal to the
survivor benefit that the spouse would have received had the Participant elected
and commenced the BEP Benefit in the form of a joint and 66 2/3% survivor
annuity on the later of (a) the day before the Participant’s death, or (b) the
day before the date that the Participant would have attained age 55 if the
Participant lived. If the Participant has Terminated from Employment prior to
such Participant’s death, the Preretirement Survivor Annuity shall be equal to
the survivor benefit under the form of payment elected by the Participant.
Notwithstanding the foregoing, if on the date that the Participant’s BEP Benefit
would otherwise commence to the surviving spouse pursuant to Section 5.2 of the
Plan, the lump sum present value of such Participant’s BEP Benefit is less than
the amount specified in Section 402(g) of the Code, payment of the Participant’s
BEP Benefit shall be paid in a lump sum on the date specified in Section 5.2 of
the Plan. For purpose of the preceding sentence, all other non-qualified
deferred compensation plans of the Company shall be aggregated with this Plan to
the extent required by Section 409A of the Code.
If the Participant elected a single life annuity, no Preretirement Survivor
Annuity shall be payable to the surviving spouse.

11
84967688.4

--------------------------------------------------------------------------------




5.2    Payment of a Preretirement Survivor Annuity. If the Participant is at
least age 55 on the date of such Participant’s death, payment of the
Preretirement Survivor Annuity shall commence, or be paid in the case of a lump
sum, on the first business day of the month following the Participant’s death,
but in no event later than 90 days following the Participant’s death. If the
Participant has not attained age 55 on the date of such Participant’s death,
payment of the Preretirement Survivor Annuity shall commence, or be paid in the
case of a lump sum, on the first business day of the month following the date
that the Participant would have attained age 55 if such Participant had lived,
but in no event later than 90 days following the date the Participant would have
attained age 55 if such Participant had lived. Payments under the Preretirement
Survivor Annuity shall cease upon the death of the surviving spouse.
5.3    Exceptions to the Payment of a Preretirement Survivor Annuity. A
Preretirement Survivor Annuity shall not be payable in the event of the
Participant’s death if:
(a)    The Participant is not married on the date of death;
(b)
The Participant and the Participant’s spouse have not been married throughout
the one-year period preceding the Participant’s death;

(c)
The Participant has incurred a Termination from Employment and elected to have
such Participant’s BEP Benefit paid in the form of a single life annuity, or

(d)    The Participant has commenced payment of the Participant’s BEP Benefit.
    
ARTICLE VI
Form of Payment
6.1    Payment Election. Participants who have not commenced payment of their
BEP Benefits on or before December 31, 2008 shall make elections as to the time
and form of payment of their BEP Benefits no later than December 31, 2008.
Eligible Employees who become

12
84967688.4

--------------------------------------------------------------------------------




Participants in the Plan after December 31, 2008, shall make elections as to the
time and form of payment of their BEP Benefit upon becoming Participants in the
Plan.
Participants may make one subsequent election as to the time of payment of their
BEP Benefits. The election must be made at least twelve months prior to the date
that payments would have commenced but for the subsequent election, and payments
shall not commence before the date that is five years after the date that
payments would have commence but for the subsequent election.
6.2    Commencement of BEP Benefit. Payment of a Participant’s BEP Benefit shall
commence, or be paid in the case of a lump sum, on the later of (a) the first
business day of the seventh month following the Participant’s Termination from
Employment, (b) the first business day of the month following the Participant’s
attainment of age 55, or (c) the date specified by the Participant in the
Payment Election.
In the event that payment is made under subsection (a), payment of the
Participant’s BEP Benefit shall commence no later than the later of (i) December
31 of the calendar year which includes the date that is the first business day
of the seventh month following the Participant’s Termination from Employment,
and (ii) the fifteenth day of the third calendar month following the date that
is the first business day of the seventh month following the Participant’s
Termination from Employment. If a Participant’s BEP Benefit is paid in the form
of an annuity, on the first day of the seventh month following the Participant’s
Termination from Employment, such Participant shall receive a lump sum payment
equal to the payments that would have been paid if the BEP Benefit annuity
payments had commenced on the first day of the month following the Participant’s
Termination from Employment, adjusted for interest. Interest shall be the
six-month certificate of

13
84967688.4

--------------------------------------------------------------------------------




deposit rate based on the average of New Jersey banks on the date of the
Participant’s Termination from Employment.
In the event that payment is made under subsection (b), payment of the
Participant’s BEP Benefit shall commence no later than the later of (i) December
31 of the calendar year in which the Participant attained age 55, or (ii) the
fifteenth day of the third calendar month following the date that the
Participant attained age 55.
In the event that payment is made under subsection (c), payment of the
Participant’s BEP Benefit shall commence no later than the later of (i) December
31 of the calendar year which includes the date specified by the Participant in
the Payment Election, or (ii) the fifteenth day of the third calendar month
following the date specified by the Participant in the Payment Election.
6.3    Forms of Payment.
(a)
Participants shall elect to have their BEP Benefits paid in one of the following
forms of payment:

(i)    Single life annuity;
(ii)    Joint and 50% survivor annuity;
(iii)    Joint and 66 2/3% survivor annuity;
(iv)    Joint and 75% survivor annuity;
(v)    Joint and 100% survivor annuity;
(vi)    Five-year period certain annuity; and
(vii)    Ten-year period certain annuity.
The forms of payment set forth in subsections (ii) through (vii) above shall be
actuarially equivalent to the single life annuity.
(b)
A Participant who elects a form of payment other than a single life annuity
shall designate a beneficiary. A married Participant shall be permitted to
designate a non-spousal beneficiary without the consent of such Participant’s
spouse.


14
84967688.4

--------------------------------------------------------------------------------




(c)
Prior to commencement of payment of a Participant’s BEP Benefit, the Participant
may elect a different form of annuity, provided that the payment forms are
actuarially equivalent. Such a change in annuity shall not be considered a
change in the time and form of a payment under Section 409A of the Code.

(d)
If on the date that the Participant’s BEP Benefit would otherwise commence
pursuant to Section 6.2 of the Plan, the lump sum present value of such
Participant’s BEP Benefit is less than the amount specified in Section 402(g) of
the Code, payment of such Participant’s BEP Benefit shall be paid in a lump sum
on the date specified in Section 6.2 of the Plan. For purpose of this subsection
(d), all other non-qualified deferred compensation plans of the Company shall be
aggregated with this Plan to the extent such aggregation is required by Section
409A of the Code.

6.4    Default Election. In the event Participant incurs a Termination from
Employment and has not made a Payment Election, such Participant’s BEP Benefit
shall be paid as a single life annuity (if the Participant is not married on the
date of such Participant’s Termination from Employment) or a joint and 66 2/3%
survivor annuity (if the Participant is married on the date of such
Participant’s Termination from Employment).
Payment of a Participant’s BEP Benefit shall commence, or be paid in the case of
a lump sum, on the later of (a) the first business day of the seventh month
following the Participant’s Termination from Employment, (b) the first business
day of the month following the Participant’s attainment of age 55, or (c) the
date specified by the Participant in such Participant’s Payment Election.
Payment of the Participant’s BEP Benefit under subsection (a) above shall
commence on the first business day of the seventh month following the date of
the Participant’s Termination from Employment. With respect to BEP Benefit
payments made under subsection (a) above, on the first business day of the
seventh month following the date of the Participant’s Termination from
Employment, the Participant shall receive a lump sum payment equal to the
payments that would have been paid if the BEP Benefit annuity payments had
commenced on the first day of the month

15
84967688.4

--------------------------------------------------------------------------------




following the Participant’s Termination from Employment, adjusted for interest.
Interest shall be the six-month certificate of deposit rate based on the average
of New Jersey banks on the date of the Participant’s Termination from
Employment.
6.5    Payment upon a Change in Control. Each Participant in the Plan who has
not commenced payment of such Participant’s BEP Benefit on or before December
31, 2008 may make an election no later than December 31, 2008 as to whether such
Participant’s BEP Benefit shall be paid in a lump sum upon a Change in Control.
Each Participant who is receiving annuity payments under the Plan may make an
election no later than December 31, 2008 as to whether such Participant’s
remaining BEP Benefit shall be paid in a lump sum upon a Change in Control. An
Eligible Employee who becomes a Participant in the Plan after December 31, 2008
may make an election upon becoming a Participant in the Plan as to whether such
Participant’s BEP Benefit shall be paid in a lump sum upon a Change in Control.
The lump sum payment shall be made on the first business day of the month
following the Change in Control, but in no event later than the later of (i)
December 31 of the calendar year which includes the Change in Control, or (ii)
the fifteenth day of the third calendar month following the Change in Control.
Payment under this Section 6.5 of the Plan shall be made regardless of whether
the Participant has incurred a Separation from Service. The amount of the lump
sum payment shall be equal to the present value (calculated using the discount
rate set forth in Section (b) of Appendix A) of the lump sum payable at the
Participant’s normal retirement age (as defined under the Pension Plan).
If a Participant elects to have the BEP Benefit paid in a lump sum upon a Change
in Control, such Participant shall cease to accrue a benefit under the Plan upon
a Change in Control, except to the extent otherwise provided in an individual
agreement. Payment of any additional BEP

16
84967688.4

--------------------------------------------------------------------------------




Benefit shall be paid in a lump sum on the first business day of the month
following the Participant’s Termination from Employment, provided that
Termination of Employment occurs not more than two years following Change in
Control. If the Participant’s Termination from Employment occurs more than two
years following a Change in Control, the Participant’s BEP Benefit shall be paid
in accordance with the Participant’s Payment Election.


ARTICLE VII
Administration
7.1    Plan Administrator. The Plan Administrator shall supervise the daily
management and administration of the Plan. The Plan Administrator shall serve
without compensation.
7.2    Responsibilities and Powers of the Plan Administrator. The Plan
Administrator shall have the responsibility:
(a)
To administer the Plan in accordance with the terms hereof, and to exercise all
powers specifically conferred upon the Plan Administrator hereby or necessary to
carry out the provisions thereof.

(b)
To construe this Plan, which construction shall be conclusive, correct any
defects, supply omissions, and reconcile inconsistencies to the extent necessary
to effectuate the Plan.

c)
To keep all records relating to Participants of the Plan and such other records
as are necessary for proper operation of the Plan.

7.3    Operation of the Plan Administrator. In carrying out the Plan
Administrator’s functions hereunder:
(a)
The Plan Administrator may adopt rules and regulations necessary for the
administration of the Plan and which are consistent with the provisions hereof.
The Plan is intended to be compliant with the requirements of Section 409A of
the Code, and shall be interpreted and administered accordingly.




17
84967688.4

--------------------------------------------------------------------------------




(b)
If the Plan Administrator is a committee, all acts and decisions of the Plan
Administrator shall be approved by a majority of the members of the committee.
All decisions shall apply uniformly to all Participants in like circumstances.
Written records shall be kept of all acts and decisions.



(c)
If the Plan Administrator is a committee, the Plan Administrator may authorize
one or more of its members to act on its behalf. The Plan Administrator may also
delegate, in writing, any of its responsibilities and powers to an individual(s)
who is not a member of the committee.



(d)
The Plan Administrator shall have the right to hire, at the expense of the
Company, such professional assistants and consultants as it, in its sole
discretion, deems necessary or advisable, including, but not limited to,
accountants, actuaries, consultants, counsel and such clerical assistance as is
necessary for proper discharge of its duties.

7.4    Indemnification. In addition to any other indemnification that a
fiduciary, including but not limited to a member of the Plan Administrator or
Compensation Committee, is entitled to, the Company shall indemnify such
fiduciary from all claims for liability, loss or damage (including payment of
expenses in connection with defense against such claim) arising from any act or
failure to act which constitutes a breach of such individual’s fiduciary
responsibilities with respect to this Plan.
ARTICLE VIII
Miscellaneous
8.1    Benefits Payable by the Company. All benefits payable under this Plan
constitute an unfunded obligation of the Company. Payments shall be made, as
due, from the general funds of the Company. The Company, at its option, may
maintain one or more bookkeeping reserve accounts to reflect its obligations
under the Plan and may make such investments as it may deems desirable to assist
it in meeting with obligations. Any such investments shall be assets of the
Company subject to claims of its general creditors. No person eligible for a
benefit under this Plan shall have any right, title to interest in any such
investments.

18
84967688.4

--------------------------------------------------------------------------------






8.2    Amendment or Termination.
(a)
The Board of Directors reserves the right to amend, modify, restate or terminate
the Plan; provided, however, that no such action by the Board of Directors shall
reduce a Participant’s BEP Benefit accrued as of the time thereof. The
provisions of this Section prohibiting an action by the Board of Directors which
would reduce a Participant’s accrued BEP Benefit cannot be amended without the
consent of all Participants (including those who have retired). Any amendment to
the Plan shall be made in writing by the Board of Directors, with or without a
meeting, or shall be made in writing by the Plan Administrator or Compensation
Plan Administrator, to the extent that Board of Directors has specifically
delegated the authority to make such amendment to the Plan the Plan
Administrator or Compensation Plan Administrator.

(b)
Notwithstanding anything in the Plan to the contrary, the Board of Directors may
change the 6% cap on the interest rate specified in Appendix A of the Plan,
provided that all Participants (including those who have retired) consent in
writing to such change.

(c)
If the Plan is terminated, a determination shall be made of each Participant’s
BEP Benefit as of the Plan termination date (determined in accordance with
Section 8.2(a)). The amount of such benefits shall be payable to the Participant
at the time it would have been payable under Article VI if the Plan had not been
terminated, but in no event later than the date specified in Section 409A of the
Code. No interest shall be credited on a BEP Benefit.

8.3    Status of Employment. Nothing herein contained shall be construed as
conferring any rights upon any Participant or any person for a continuation of
employment, nor shall it be construed as limiting in any way the right of the
Company to discharge any Participant or to treat a Participant without regard to
the effect which such treatment might have upon such Participant as a
Participant of the Plan.
8.4    Payments to Minors and Incompetents. If a Participant or beneficiary
entitled to receive any benefits hereunder is a minor or is deemed by the Plan
Administrator or is adjudged to be legally incapable of giving valid receipt and
discharge for such benefits, they will be paid to

19
84967688.4

--------------------------------------------------------------------------------




the duly appointed guardian of such minor or incompetent or to such other
legally appointed person as the Plan Administrator might designate. Such payment
shall, to the extent made, be deemed a complete discharge of any liability for
such payment under the Plan.
8.5    Inalienability of Benefits. The right of any person to any benefit or
payment under the Plan shall not be subject to voluntary or involuntary
transfer, alienation or assignment, and, to the fullest extent permitted by law,
shall not be subject to attachment, execution, garnishment, sequestration or
other legal or equitable process. In the event a person who is receiving or is
entitled to receive benefits under the Plan attempts to assign, transfer or
dispose of such right, or if an attempt is made to subject said right to such
process, such assignment, transfer or disposition shall be null and void.
8.6    Arbitration. The parties agree that any dispute or claim arising out of
or relating to this Plan, including whether such disputes or claims are
arbitrable, will be settled by binding arbitration. The arbitration proceeding
will be conducted before a single arbitrator at a location within the State of
New Jersey convenient to the parties and under the rules of the American
Arbitration Association. The decision or award of the Arbitrator made under
these rules shall be exclusive, final and binding on both parties, their
beneficiaries, executors, administrators, successors and assigns. This
arbitration procedure may be invoked by written notice to the American
Arbitration Association stating with particularity the issue proposed for
arbitration. A copy of that written notice shall be served upon the other party
by registered mail. In the event of a Change in Control as defined in the
Participation Agreement, this Section 8.6 will cease to apply.
8.7    Governing Law. Except to the extent pre-empted by federal law, the
provisions of the Plan will be construed according to the laws of the State of
New Jersey.



20
84967688.4

--------------------------------------------------------------------------------




APPENDIX A
ACTUARIAL ASSUMPTIONS


For purposes of determining the amount of a participant’s BEP Benefit paid as an
annuity described in Section 6.3 of the Plan or under Article V of the Plan, the
following actuarial assumptions shall be used:


(a)
Mortality Table: The Uninsured Pensioner 1994 Mortality Table (UP-94) for males



(b)
Interest Rate: Eight percent (8.00%) per annum, compounded annually    

For purposes of determining the amount of a Participant’s BEP Benefit paid as a
lump sum, the following actuarial assumptions shall be used:


(a)
The Applicable Mortality Table, as defined under the Pension Plan; and

(b)
The lesser of:

(i)
The Applicable Interest Rate determined as of the end of the calendar month
immediately preceding the month the lump sum payment is made, or

(ii)
6%.

The Applicable Interest Rate shall have the same meaning as such term has under
the Pension Plan, except that the Applicable Interest Rate under the Plan shall
be determined as of the date specified in subsection (i) rather than the date
specified in the Pension Plan.
For purposes of determining actuarial increases beyond April 1 of the year after
a participant attains age 70 ½, the following actuarial assumptions shall be
used:
(a)
Mortality Table: The RP-2000 Generational White Collar Table, projected Scale
BB, blended 60% Male & 40% Female

(b)
Interest Rate: Zero percent (0.00%) per annum, compounded annually

    







21
84967688.4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Valley National Bank has caused this amended and restated
Plan to be adopted, generally effective as of January 1, 2014 signed as of the
27st day of December, 2013







VALLEY NATIONAL BANCORP
/s/ Gerald Korde
Gerald Korde
Director
 
 
ATTEST:
/s/ Carol Diesner
Carol Diesner
First Senior Vice President, Director of Human Resources
 
 



            




(Seal)





22
84967688.4